                                                                                                Evan L. Lipton
                                                                                                        Partner
                                                                                             Direct (212) 655-3517
                                                                                               Fax (212) 655-3535
                                                                                                    ell@msf-law.com




                                                March 22, 2021

By ECF and email
Hon. Nicholas G. Garaufis
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                      Re: United States v. Jacob Daskal

Dear Judge Garaufis:

         I write on behalf of Jacob Daskal, with the consent of Pretrial Services1 (Officer Amanda
Carlson) to respectfully request modification of his conditions of pretrial release to allow weekly
visits to his elderly parents who reside in Brooklyn, New York.

        Mr. Daskal was arrested on March 11, 2021 and presented before Magistrate Judge Kuo,
who ordered him released on conditions, including a $4.5 million bond secured by property, and
home detention with electronic monitoring, with permission to leave his residence for religious
observance and employment needs. A status conference is scheduled before Your Honor for
April 9, 2021, at 10:30 a.m.

        Thank you for your consideration of this request.

                                            Respectfully yours,
                                                   /s/ELL
                                             Henry E. Mazurek
                                              Evan L. Lipton
                                          Counsel for Jacob Daskal

Cc:     Government Counsel
        Pretrial Services Officer Amanda Carlson




1The government (A.U.S.A. Erin Reid) does not take a position on this application and instead defers to Pretrial
Service.
                              The President
                                    Page 2
                            March 22, 2021




Meister Seelig & Fein LLP
